Amendment to Amended and Restated Administration Agreement between JNL Variable Fund LLC and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL Variable Fund LLC, a Delaware limited liability company (“Fund”). Whereas, the Administrator and the Fund entered into an Amended and Restated Administration Agreement effective February 28, 2012, as amended effective April 29, 2013 and May 30, 2013 (“Agreement”), whereby the Administrator agreed to provide certain administrative services to several separate fund of shares (each a “fund”) of the Fund. Whereas, the following fund mergers have been approved by the Board of Managers of the Fund and the Board of Trustees of JNL Series Trust (“JNLST”): - JNL/Mellon Capital DowSM Dividend Fund of the Fund is being merged into the JNL/S&P Dividend Income & Growth Fund of JNLST; - JNL/Mellon Capital S&P® 10 Fund of the Fund is being merged into the JNL/Mellon Capital S&P® 24 Fund of the Fund; - JNL/Mellon Capital Select Small-Cap Fund of the Fund is being merged into the JNL/Mellon Capital Small Cap Index Fund of JNLST; and - JNL/Mellon Capital VIP Fund of the Fund is being merged into the JNL/Mellon Capital S&P 500 Index Fund of JNLST. Whereas, pursuant to the mergers outlined herein-above, the parties have agreed to amend Schedule A and Schedule B of the Agreement to remove the following funds: - JNL/Mellon Capital DowSM Dividend Fund; - JNL/Mellon Capital S&P® 10 Fund; - JNL/Mellon Capital Select Small-Cap Fund; and - JNL/Mellon Capital VIP Fund. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated September 16, 2013, attached hereto. In Witness Whereof, the Administrator and the Fund have caused this Amendment to be executed as of this 26th day of June 2013, effective September 16, 2013. JNL Variable Fund LLC Jackson National Asset Management, LLC By: /s/ Kristen K. Leeman By: /s/ Mark D. Nerud Name: Kristen K. Leeman Name: Mark D. Nerud Title: Assistant Secretary Title: President and CEO Schedule A Dated September 16, 2013 Funds JNL/Mellon Capital DowSM 10 Fund JNL/Mellon Capital Global 15 Fund JNL/Mellon Capital 25 Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Value Line® 30 Fund JNL/Mellon Capital S&P® 24 Fund JNL/Mellon Capital JNL 5 Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital Communications Sector Fund JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital Technology Sector Fund A-1 Schedule B Dated September 16, 2013 Class A & B Shares Funds Assets Fee JNL/Mellon Capital DowSM 10 Fund All Assets .15% JNL/Mellon Capital Global 15 Fund All Assets .20% JNL/Mellon Capital 25 Fund All Assets .15% JNL/Mellon Capital Nasdaq® 25 Fund All Assets .15% JNL/Mellon Capital Value Line® 30 Fund All Assets .15% JNL/Mellon Capital S&P® 24 Fund All Assets .15% JNL/Mellon Capital JNL 5 Fund All Assets .15% JNL/Mellon Capital JNL Optimized 5 Fund All Assets .15% JNL/Mellon Capital S&P® SMid 60 Fund All Assets .15% JNL/Mellon Capital NYSE® International 25 Fund All Assets .20% JNL/Mellon Capital Communications Sector Fund All Assets .15% JNL/Mellon Capital Consumer Brands Sector Fund All Assets .15% JNL/Mellon Capital Oil & Gas Sector Fund All Assets .15% JNL/Mellon Capital Financial Sector Fund All Assets .15% JNL/Mellon Capital Healthcare Sector Fund All Assets .15% JNL/Mellon Capital Technology Sector Fund All Assets .15% B-1
